Citation Nr: 0721848	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 15, 
1998, for the evaluation of shell fragment wound, left 
shoulder, trapezius and supraspinatus muscles with 
impingement syndrome and post traumatic arthritis, 
acromioclavicular, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The Board notes that there appear to be two claims which 
remain unadjudicated; a claim received in May 2003 for 
reimbursement of medical expenses and a claim for service 
connection for a neck wound received in November 2002.  Thus, 
these issues are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran filed his original claim for VA compensation 
for shrapnel wounds of the left shoulder on December 15, 
1998.  

2.  In a September 1999 rating decision that stemmed from the 
original claim, the RO granted service connection for shell 
fragment wound left shoulder, trapezius and supraspinatus 
muscles, with a 10 percent evaluation; service connection for 
a scar left shoulder with a noncompensable evaluation; and 
service connection for impingement syndrome left shoulder 
with post traumatic arthritis, acromioclavicular joint with a 
20 percent evaluation.  The veteran appealed that decision 
with respect to the 10 percent evaluation for the shell 
fragment wound of the left shoulder.  

3.  In an April 2000 rating decision, the disability rating 
was changed to show a 30 percent evaluation for shell 
fragment wound left shoulder, trapezius and supraspinatus 
muscles with impingement syndrome and post traumatic 
arthritis, acromioclavicular joint (minor) effective December 
15, 1998.

4.  In June 2000, the veteran withdrew his appeal with 
respect to the issue of increased evaluation for his service-
connected left shoulder condition.

5.  In March 2002, the veteran filed an initial claim for an 
earlier effective date for increased evaluation for shell 
fragment wound left shoulder, trapezius and supraspinatus 
muscles.


CONCLUSION OF LAW

The veteran's claim of entitlement to an effective date 
earlier than December 15, 1998 for shell fragment wound left 
shoulder, trapezius and supraspinatus muscles with 
impingement syndrome and post traumatic arthritis, 
acromioclavicular joint (minor) evaluated as 30 percent 
disabling was not timely filed and must be dismissed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006); Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board may 
proceed with the issue on appeal at this time without 
reviewing the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.  The United States Court of Appeals for 
Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack 
of legal merit under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  That court has also held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).
  
II.	Earlier Effective Date

The veteran seeks an earlier effective date for increased 
evaluation for shell fragment wound left shoulder, trapezius 
and supraspinatus muscles.  However, as the effective date of 
the 30 percent evaluation is actually the effective date of 
the grant for service connection, this claim is in essence a 
claim for an earlier effective date for the grants of service 
connection for shell fragment wound left shoulder, trapezius 
and supraspinatus muscles with impingement syndrome and post 
traumatic arthritis, acromioclavicular joint (minor) with a 
30 percent rating and scar left shoulder (minor) with a 
noncompensable rating. 

Historically, it is noted that the veteran filed his original 
claim for VA compensation for shrapnel wounds of the left 
shoulder in December 1998.  In a September 1999 rating 
decision that stemmed from the original claim, the RO granted 
service connection for shell fragment wound left shoulder, 
trapezius and supraspinatus muscles, with a 10 percent 
evaluation; service connection for a scar left shoulder with 
a noncompensable evaluation; and service connection for 
impingement syndrome left shoulder with post traumatic 
arthritis, acromioclavicular joint, with a 20 percent 
evaluation.  An effective date of December 15, 1998, was 
assigned for the awards.  

The veteran appealed that decision with respect to the 10 
percent evaluation for the shell fragment wound of the left 
shoulder.  In an April 2000 rating decision, the previous 
decision to rate the residuals of the veteran's shell 
fragment wound of his left shoulder under two separate 
diagnostic codes and combine them was determined to be 
clearly and unmistakably erroneous.  Thus, the disability 
ratings were changed to show one 30 percent rating for shell 
fragment wound left shoulder, trapezius and supraspinatus 
muscles with impingement syndrome and post traumatic 
arthritis, acromioclavicular joint (minor) with a 30 percent 
rating effective December 15, 1998.  

In June 2000, the veteran withdrew his appeal with respect to 
the issue of increased evaluation for his service-connected 
left shoulder condition, rated as 30 percent disabling.  

In March 2002, the veteran filed a claim for an earlier 
effective date for increased evaluation for shell fragment 
wound left shoulder, trapezius and supraspinatus muscles.

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In that three-judge decision, the Court 
held that where a rating decision which established an 
effective date becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on clear and unmistakable error (CUE).  In 
essence, the Court in Rudd held that there is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
must be dismissed.  The veteran's disagreement as to the 
effective date was received almost two years after the April 
2000 rating decision.

In short, if the veteran believed that the RO's April 2000 
assignment of a December 15, 1998 effective date for shell 
fragment wound left shoulder, trapezius and supraspinatus 
muscles with impingement syndrome and post traumatic 
arthritis, acromioclavicular joint (minor) with a 30 percent 
rating, was incorrect, his proper recourse was to disagree 
with that decision within the one-year period allowed by law.  
However, no disagreement was expressed concerning the 
effective date during the time period for filing an appeal or 
until March 2002.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2006).  Because the veteran did not appeal, 
the RO's decision as to the effective date for shell fragment 
wound left shoulder, trapezius and supraspinatus muscles with 
impingement syndrome and post traumatic arthritis, 
acromioclavicular joint (minor) with a 30 percent rating, 
became final.  See 38 C.F.R. § 20.1103 (2006).  That being 
the case, the veteran is left with only one option in his 
attempt to obtain an earlier effective date:  a claim 
alleging that the RO's decision contained CUE.  See 38 C.F.R. 
§ 3.105 (2006).  To date, he has not filed such a claim.

The Board of course realizes that the RO developed this 
matter on its merits rather than dismissing it due to 
untimely filing.  This may have been because there was some 
confusion at the time concerning whether earlier effective 
date claims could be raised at any time, notwithstanding the 
clear meaning of the law and VA regulations.  Any such 
confusion has, however, been dissipated via the decision of 
the Court in Rudd that there is no such thing as a 
"freestanding" earlier effective date claim.

Thus, at this point, the veteran is legally precluded from 
receiving an effective date earlier than December 15, 1998 
for shell fragment wound left shoulder, trapezius and 
supraspinatus muscles with impingement syndrome and post 
traumatic arthritis, acromioclavicular joint (minor) with a 
30 percent rating.  The Court has held that in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, supra.


ORDER

The claim for entitlement to an effective date earlier than 
December 15, 1998, for the evaluation of shell fragment 
wound, left shoulder, trapezius and supraspinatus muscles 
with impingement syndrome and post traumatic arthritis, 
acromioclavicular, evaluated as 30 percent disabling, is 
dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


